NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

  
    

No. 29705
¥"~3
52
:N THE INTERMEDIATE coURT oF APPEALs fm
0F THE sTATE oF HAwArI §§
O"\
§§
STATE oF HAwArI, P1aintiff-Appe11ee, v. _ ::
cHRISToPHER MccoRMAcK, Defendanc-Appe11ant~ ;%
?~“iz 5*'

APPEAL FROM THE FAMILY COURT OF THE FlRST CIRCUIT
(FC-CR. NO. 08-l-2254)

ORDER OF CORRECTlON
(By: FujiSe, J.W
In the above-entitled appeal,

the Summary DiSposition
Order of the "o"r*

as followS: the caption on first page should be changed from

"APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT"

'CO "APPEAL
F'ROM THE FAMILY COUR'I' OF THE FIRST CIRC'UIT. "

The clerk of the court is directed to incorporate the

foregoing change in the original Summary DispoSition Order.

DATED: Honolulu, June l6, 2010.

 

‘ Nakamura, C.J., Foley and Fujise, JJ.)

GH"lh-£